***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JENNIFER MOORE v. JUSTIN MOORE
                    (AC 44278)
                          Elgo, Moll and Suarez, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying his postjudgment motion to modify alimony and child support.
    At the time of dissolution, the dissolution court deviated from the child
    support guidelines and did not award child support to either party,
    concluding that it was in the best interests of the minor children and
    the parents that no child support be awarded. The defendant’s motion
    for modification claimed that modification of the alimony and child
    support orders was warranted because the circumstances between the
    parties had changed substantially because the marital home had been
    sold, the parties were no longer cohabitating, and the parties’ income
    and expenses had changed, and, additionally, that the parties’ current
    circumstances warranted child support to be paid per the child support
    guidelines. Held:
1. The trial court improperly denied the defendant’s motion to modify the
    child support order solely on the basis that it did not find a substantial
    change in circumstances, that court having failed to address the defen-
    dant’s additional and distinct claim as to whether the motion should be
    granted on the ground that the child support order substantially deviated
    from the child support guidelines in the absence of the requisite findings:
    in issuing its child support order, the dissolution court acknowledged
    that it was deviating from the child support guidelines but did not make
    an explicit finding that applying the presumptive amount as provided
    by the guidelines would be inequitable or inappropriate and, in the
    absence of a specific finding that a deviation was inequitable or inappro-
    priate, the child support order was continually subject to modification
    on the ground that it substantially deviated from the guidelines; in the
    present case, the court should have determined the presumptive amount,
    thereafter determined whether it would have been inequitable or inap-
    propriate to rely on that amount and, if so, explained which deviation
    criteria the court was relying on in order to justify its deviation; accord-
    ingly, the case was remanded for the purpose of holding a new hearing
    on the motion with respect to the modification of child support.
2. The defendant could not prevail on his claim that the trial court improperly
    denied his motion to modify the alimony order, which was based on
    his claim that the court erred in concluding that he had not proven a
    substantial change in circumstances: the court, having found that, since
    the dissolution, the marital home had been sold, as had been anticipated
    by the court at the time of the dissolution, the parties’ financial circum-
    stances had not significantly changed, and, although the parties’ incomes
    had fluctuated since the dissolution, there had not been a substantial
    change in circumstances as contemplated by the applicable statute
    (§ 46b-86), properly concluded that the alleged change in circumstances
    did not warrant modification.
           Argued March 7—officially released October 25, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Ansonia-Milford, where the court, Gould, J.,
rendered judgment dissolving the marriage and granting
certain other relief; thereafter, the court, Gould, J.,
denied the defendant’s motion to modify alimony and
child support; subsequently, the court, Gould, J., denied
the defendant’s motion for reargument and reconsidera-
tion, and the defendant appealed to this court. Reversed
in part; further proceedings.
  Richard W. Callahan, for the appellant (defendant).
   Jennifer Moore, self-represented, the appellee (plain-
tiff).
                          Opinion

   SUAREZ, J. The defendant, Justin Moore, appeals
from the judgment of the trial court denying his post-
judgment motion to modify the alimony and child sup-
port orders that were entered following the dissolution
of his marriage to the self-represented plaintiff, Jennifer
Moore. On appeal, the defendant argues that the court
improperly denied his motion to modify these orders.
We agree with the defendant that the court improperly
denied his motion insofar as he sought a modification
of the child support order and, accordingly, reverse the
judgment of the court with respect to this claim and
remand the case for a new hearing with respect to the
motion to modify the child support order. With respect
to the court’s denial of the motion insofar as the defen-
dant sought a modification of the alimony order, we
affirm the judgment of the court.
   The following facts, as found by the court or as undis-
puted in the record, and procedural history are relevant
to this appeal. The plaintiff and the defendant were
married on July 27, 2002. During the marriage, the plain-
tiff and the defendant had three children. On June 1,
2018, the plaintiff commenced a dissolution action
against the defendant. On November 7, 2019, following
a hearing at which both parties were self-represented,
the dissolution court dissolved the marriage of the par-
ties and issued orders from the bench. In so doing, the
dissolution court made several factual findings. The
dissolution court found, inter alia, that the plaintiff was
employed at Sikorsky Aircraft earning $2346 per week.
The dissolution court also found that the defendant
owned a painting and power washing business from
which he earned $1000 per week.
   The dissolution court subsequently issued the follow-
ing orders: ‘‘The parties shall have joint legal custody
of the minor children. They shall have shared residential
custody. The primary address for school purposes will
be with the plaintiff . . . .
  ‘‘The court adopts the proposed parenting agreement
of the defendant, which is dated November 7, 2019, and
incorporates that herein.
  ‘‘The court will deviate from an award for child sup-
port due to the shared custodial arrangements, such
that no child support will be awarded at this time. The
court notes that the statutory guidelines would call for
a numerical award. The court believes it’s in the best
interest of the minor children and in the best interest
of the parents that no child support be awarded for the
reasons indicated, and shall deviate therefrom. . . .
  ‘‘The plaintiff shall provide health insurance for the
minor children. Any unreimbursed medical and/or
extracurricular activity expenses shall be paid in the
following manner: 76 percent by the plaintiff; 24 percent
  ‘‘The parties shall alternate tax credits for the minor
children with the plaintiff taking the odd years, [the]
defendant taking the even years, starting with the tax
year 2019 . . . .
   ‘‘The plaintiff is ordered to pay $100 per week [in]
alimony to the defendant for a period of seven years.
That is nonmodifiable as to duration. It is modifiable
as to amount.
  ‘‘The marital residence is located at 54 Monroe Street
in Shelton, Connecticut. It has a current value of
$290,000. It is encumbered by a mortgage in the amount
of $248,000, yielding equity in the amount of approxi-
mately $42,000.
  ‘‘The parties may remain in the residence until the
closing. . . .
  ‘‘The property shall be listed at $314,000. And when
sold, the proceeds will be split between the parties.
  ‘‘Each party shall keep his or her individual bank
accounts, retirement accounts, and shall be solely
responsible for their own liabilities, as listed in their
respective financial affidavits, and shall hold harmless
and indemnify the other regarding each.
  ‘‘The plaintiff shall retain the 2013 Yukon; the defen-
dant shall retain the 2016 Dodge, each holding the other
harmless and indemnifying the other from any and all
expenses and claims regarding those vehicles.
  ‘‘Each party shall maintain life insurance in the
amount of $300,000 per year, naming the children as
beneficiaries. Proof of insurance shall be exchanged by
the parties each year.
   ‘‘The defendant shall maintain 100 percent interest
in his business, and shall hold harmless and indemnify
the plaintiff therefrom.’’ The court ultimately ordered
that the marriage of the parties be dissolved.
   Following the sale of the marital residence pursuant
to the judgment, the plaintiff moved to Seymour in order
to reside at her parents’ vacant home. The defendant
rented a residence in Shelton.
   On July 6, 2020, the defendant filed a postjudgment
motion for modification requesting that the court (1)
designate his address as the children’s primary resi-
dence for school purposes, (2) order that the plaintiff
pay the defendant weekly child support pursuant to the
child support guidelines, and (3) increase the plaintiff’s
weekly alimony payment to the defendant. The defen-
dant claimed that modification of the alimony and child
support orders was warranted because the circum-
stances between the parties had ‘‘changed substan-
tially’’ since the time of the dissolution because the
marital home had been sold, the parties were no longer
cohabitating, and the parties’ incomes and expenses
had changed. Beyond relying on changed circum-
stances, the defendant claimed that ‘‘[t]he current cir-
cumstances warrant child support to be paid per the
[child support] guidelines . . . .’’
    On August 17, 2020, the court held a remote hearing
on the defendant’s motion for modification. At the hear-
ing, the parties addressed only the modification of ali-
mony and child support because the issue of the primary
residence of the children had been resolved by the
plaintiff’s purchase of a home. At the conclusion of the
hearing, the court stated that it had listened carefully
to the sworn testimony of the parties, was aware of
the statutory requirements regarding the motions for
modification, and had reviewed the documentation,
including but not limited to the financial affidavits filed
by the parties. The court concluded that it could not
‘‘find a substantial change in circumstances.’’ The court
then denied the defendant’s motion for modification
from the bench. On that same day, the court also issued
a written order in which the court stated that it was
denying the motion because it did not find a substantial
change in circumstances.
   On August 20, 2020, the defendant filed a motion to
reargue or reconsider the court’s denial of the motion to
modify the child support order. Therein, the defendant
again argued that the evidence established a substantial
change in circumstances. Alternatively, the defendant
argued that, in its denial of the motion for modification
of child support, the court failed to address the issue
of whether modification was warranted because the
support order entered on November 7, 2019, substan-
tially deviated from the child support guidelines and
that the dissolution court, in entering the support order,
failed to make findings on the record related to the
deviation, as required by law. The court summarily
denied the defendant’s motion to reargue or reconsider
on September 1, 2020. This appeal followed.1
  On October 26, 2020, after this appeal was filed, the
defendant, pursuant to Practice Book § 64-1,2 moved
for the trial court to issue a memorandum of decision
concerning the denial of his motion for modification.
On November 5, 2020, the court issued a memorandum
of decision.
   On December 4, 2020, the defendant sought an articu-
lation from the court as to its findings of fact and legal
conclusions, which the court summarily denied on
December 9, 2020. Among the requests for articulation,
the defendant asked the court to explain ‘‘what facts
supported the trial [court’s] decision to not order child
support in accordance with the guidelines on August
17, 2020, when it heard the defendant’s postjudgment
motion to modify . . . .’’ The defendant also noted that,
in his motion to reargue or reconsider, he had again
relied on what he believed to be an improper deviation
from the guidelines, and argued that this issue had not
been addressed by the court.
   The defendant then filed with this court a motion for
review of the court’s denial of his motion for articulation
pursuant to Practice Book § 66-7.3 In his motion for
review, the defendant argued, in part, that he was enti-
tled to relief because the court, in denying the motion
for modification of child support, had not addressed
his argument that modification was proper because the
child support order issued by the dissolution court
improperly deviated from the child support guidelines.
This court granted the motion for review and ordered
the trial court ‘‘to articulate with respect to its . . .
denial of the [defendant’s] motion for modification . . .
by stating the factual basis for its finding that there
was no substantial change in circumstances, including
therein a discussion of the evidence put forth by the
parties . . . .’’
    On September 22, 2021, the trial court issued an artic-
ulation of its memorandum of decision pursuant to this
court’s order. In that articulation, the court stated that
‘‘[t]he defendant’s instant motion to modify the alimony
order alleges a substantial change in circumstances,
pursuant to the requirements of . . . General Statutes
§ 46b-86 . . . .
  ‘‘Within his motion, the defendant . . . alleged that
the substantial change in circumstances included the
fact that the parties’ marital home was sold, the parties
no longer live together, the plaintiff’s income has
increased and her expenses have decreased, the defen-
dant’s income is more inconsistent and unstable and
his expenses have increased.
  ‘‘Thus, the defendant requested an increase in the
plaintiff’s alimony order and an order of child support
pursuant to the state guidelines.
  ‘‘At the time of their dissolution, the plaintiff had
gross weekly income of $2346, and net weekly income
of $1763; and the defendant had gross weekly income
of $1000, and net weekly income of $827, according to
the parties’ financial affidavits filed at the time. The
presumptive weekly child support at the time was $460
for the plaintiff, and $216 for the defendant.
  ‘‘In addition, the plaintiff alleged weekly expenses in
the amount of $1475, and the defendant alleged weekly
expenses in the amount of $650, including $600 to the
plaintiff for a share of the expenses on their marital
residence.
  ‘‘At the time of the instant hearing, the defendant, a
house painter, had gross weekly income of $629, and
net weekly income of $554. In addition, he had weekly
expenses in the amount of $949. He lost some work
due to circumstances surrounding the [COVID-19] pan-
demic. Since the time of the original order, he also
received a total of $13,000 from the sale of the parties’
marital residence. The plaintiff did not receive any
the time of the instant hearing, had gross weekly income
of $2388, and net weekly income of $1644. In addition,
she had weekly expenses in the amount of $1904. In
addition, the parties were continuing with their shared
custodial arrangement regarding their minor children.
   ‘‘In determining whether there has been a substantial
change in circumstances, a court is permitted to com-
pare the circumstances at the time of the last court
order of alimony with [the] circumstances at the time
that a party seeks a modification of that order. Rela-
tively minor fluctuations in income alone will not be
enough to overcome the substantial change in circum-
stances threshold.
   ‘‘Even where the court finds a substantial change
in circumstances, it must then consider the statutory
criteria in . . . General Statutes § 46b-82 in determin-
ing whether a modification is warranted. However, its
inquiry is necessarily confined to a comparison between
the current conditions and the last court order. To per-
mit the trial court to reconsider all evidence dating from
before the original divorce proceedings, in determining
the adjustment of alimony, would be, in effect, to under-
mine the policy behind the well established rule of
limiting proof of the substantial change in circum-
stances to events occurring subsequent to the latest
alimony order—the avoidance of relitigating matters
already settled. . . .
   ‘‘A comparison of the defendant’s financial affidavit
at the time of the dissolution and original alimony and
child support orders, in addition to the testimony of
the parties at the instant hearing, shows that the defen-
dant’s net weekly earnings decreased from $827 to $554,
while, at the same time, he received $13,000 from the
sale of the marital residence. Further, as noted above,
the parties continue to have shared residential custody
of their minor children.
  ‘‘For the foregoing reasons, the court finds that there
has not been a substantial change in circumstances as
contemplated by . . . [§] 46b-86. Further, even if the
court were to find a substantial change in circum-
stances, a review of the statutory criteria in . . . [§]
46b-82, as applied to the plaintiff and the defendant
in the instant case, does not warrant modification.’’
(Citation omitted; internal quotation marks omitted.)
   Before turning to the defendant’s claims, we set forth
the standard of review that applies. ‘‘[W]e will not dis-
turb the trial court’s ruling on a motion for modification
of alimony or child support unless the court has abused
its discretion or reasonably could not conclude as it
did, on the basis of the facts presented. . . . Further-
more, [t]he trial court’s findings [of fact] are binding
upon this court unless they are clearly erroneous in
light of the evidence and the pleadings in the record
as a whole. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed.’’ (Citation omitted; internal quotation
marks omitted.) Budrawich v. Budrawich, 200 Conn.
App. 229, 245–46, 240 A.3d 688 (2020), cert. denied, 336
Conn. 909, 244 A.3d 561 (2021). ‘‘In determining whether
a trial court has abused its broad discretion in domestic
relations matters, we allow every reasonable presump-
tion in favor of the correctness of its action. . . . Trial
courts have broad discretion in deciding motions for
modification.’’ (Internal quotation marks omitted.)
Giordano v. Giordano, 200 Conn. App. 130, 135, 238
A.3d 113, cert. denied, 335 Conn. 970, 240 A.3d 286
(2020).
                             I
   The defendant first claims that the court erred in
denying his motion for modification of the child support
order. Specifically, the defendant argues that the court
erred in (1) concluding that there was not a substantial
change in circumstances and (2) not modifying the
order based on the fact that the dissolution court sub-
stantially deviated from the presumptive child support
amount without making the requisite findings. We agree
with the defendant that the court did not properly con-
sider his motion for modification because it did not
address whether the motion should be granted on the
ground that the child support order substantially devi-
ated from the guidelines in the absence of the requisite
accompanying findings.4
   Before turning to the merits of the defendant’s claim,
we discuss some governing legal principles. Although,
as we stated previously in this opinion, the trial court
is vested with broad discretion in domestic relations
matters, with respect to child support ‘‘the parameters
of the court’s discretion have been somewhat limited
by the factors set forth in the child support guidelines.’’
(Internal quotation marks omitted.) Colbert v. Carr, 140
Conn. App. 229, 240, 57 A.3d 878, cert. denied, 308 Conn.
926, 64 A.3d 333 (2013). General Statutes § 46b-84 (a)
provides in relevant part that ‘‘the parents of a minor
child of the marriage, shall maintain the child according
to their respective abilities, if the child is in need of
maintenance. . . .’’ General Statutes § 46b-215a pro-
vides in relevant part for a commission to oversee the
establishment of child support guidelines, which must
be updated every four years, in order ‘‘to ensure the
appropriateness of criteria for the establishment of
child support awards . . . .’’ ‘‘In support of the applica-
tion of these guidelines, [General Statutes] § 46b-215b
(a) provides: ‘The . . . guidelines issued pursuant to
[§] 46b-215a . . . shall be considered in all determina-
tions of child support amounts . . . . In all such deter-
minations, there shall be a rebuttable presumption that
the amount of such awards which resulted from the
application of such guidelines is the amount to be
ordered. A specific finding on the record that the appli-
cation of the guidelines would be inequitable or inap-
propriate in a particular case . . . shall be required in
order to rebut the presumption in such case.’ . . . This
exception to the application of the presumptive guide-
line amount is reiterated in § 46b-86 (a), which governs
the modifiability of support orders. Section 46b-86 (a)
provides in relevant part: ‘[A]ny final order for the . . .
payment of . . . support . . . may, at any time there-
after, be . . . modified by the court . . . upon a show-
ing that the final order for child support substantially
deviates from the child support guidelines established
pursuant to [§] 46b-215a, unless there was a specific
finding on the record that the application of the guide-
lines would be inequitable or inappropriate.’ ’’
(Emphasis in original.) Righi v. Righi, 172 Conn. App.
427, 435–36, 160 A.3d 1094 (2017).
   Moreover, ‘‘[§] 46b-215a-5c (a) of the Regulations of
Connecticut State Agencies provides in relevant part:
‘The current support . . . contribution amounts calcu-
lated under [the child support guidelines] . . . are pre-
sumed to be the correct amounts to be ordered. The
presumption regarding each such amount may be rebut-
ted by a specific finding on the record that such amount
would be inequitable or inappropriate in a particular
case. . . . Any such finding shall state the amount that
would have been required under such section and
include a factual finding to justify the variance. Only
the deviation criteria stated in . . . subdivisions (1) to
(6), inclusive, of subsection (b) of this section . . .
shall establish sufficient bases for such findings.’5
   ‘‘Our courts have interpreted this statutory and regu-
latory language as requiring three distinct findings in
order for a court to properly deviate from the child
support guidelines in fashioning a child support order:
(1) a finding of the presumptive child support amount
pursuant to the guidelines; (2) a specific finding that
application of such guidelines would be inequitable and
inappropriate; and (3) an explanation as to which devia-
tion criteria the court is relying on to justify the devia-
tion.’’ (Citation omitted; footnote in original.) Id., 436–
37.
  ‘‘Absent such a finding, the order is modifiable pursu-
ant to § 46b-86 (a) because the final order for child
support substantially deviates from the child support
guidelines . . . .’’ (Internal quotation marks omitted.)
Id., 441. ‘‘[O]nce the court enters an order of child sup-
port that substantially deviates from the guidelines, and
makes a specific finding that the application of the
amount contained in the guidelines would be inequita-
ble or inappropriate, as determined by the application
of the deviation criteria established in the guidelines,
that particular order is no longer modifiable solely on
the ground that it substantially deviates from the guide-
lines. By the same token, in the absence of such a
specific finding, the order is continually subject to modi-
fication on the ground of a substantial deviation from
the guidelines. Such specific finding, therefore, has very
real and meaningful consequences and must be made
by the court anytime the court enters a child support
award that deviates from the child support guidelines.’’
(Footnote omitted.) McHugh v. McHugh, 27 Conn. App.
724, 728–29, 609 A.2d 250 (1992).
   This court’s decision in Righi v. Righi, supra, 172
Conn. App. 427, is instructive. In Righi, the facts of
which are similar to the present case, the dissolution
court found that, as for the presumptive child support
amount pursuant to the guidelines, ‘‘the defendant
would have had to pay $111 per week to the plaintiff
if the children primarily lived with the plaintiff, and the
plaintiff would have had to pay $256 per week to the
defendant if the children primarily lived with the defen-
dant.’’ Id., 429. After noting the presumptive amount of
child support, the dissolution court, at the request of
the defendant, deviated from the presumptive amount
and ordered that neither party pay child support to the
other. See id., 429–30. The dissolution court did not
expressly find that applying the presumptive amount
would be inequitable or inappropriate under the circum-
stances. Id. The dissolution court noted that it felt that
‘‘the agreement is fair and equitable under all the cir-
cumstances and in the best interests of the two minor
children . . . .’’ (Internal quotation marks omitted.)
Id., 430.
   The defendant in Righi subsequently filed a postjudg-
ment motion to modify the child support order on the
ground that, since the time that the dissolution judg-
ment was rendered, there had been a substantial change
in circumstances. Id. The court found that there had
not been a substantial change in circumstances since
the time the dissolution judgment was rendered but
nevertheless granted the motion for modification. Id.
The court noted that the original order, which did not
provide for any child support payments to either party,
represented a substantial deviation from the child sup-
port guidelines. Id., 430–31. The court also noted that
the dissolution court did not make a finding as to
whether it would be inequitable or inappropriate to
apply the presumptive guidelines support amount. Id.,
431. Even though the defendant requested a modifica-
tion on the basis of a substantial change in circum-
stances, the court instead granted the modification on
the basis of the dissolution court’s substantial deviation
from the child support guidelines. See id., 430–31.
  On appeal, the plaintiff in Righi claimed that the court
(1) had improperly granted the defendant’s motion to
modify child support after determining that there had
not been a substantial change in circumstances, and
(2) had erred by finding that the dissolution court, in
creating the original child support order, failed to make
a finding that applying the presumptive support amount
set forth in the child support guidelines would be inequi-
table or inappropriate in light of the fact that the dissolu-
tion court found that the agreement was ‘‘fair and equi-
table . . . .’’ Id., 428–29, 434. First, this court held that
the trial court was not required to find a substantial
change in circumstances in order to grant the defen-
dant’s motion to modify child support because a court
has the power to modify a child support order on the
basis of a substantial deviation from the guidelines,
independent of whether there has been a substantial
change in the circumstances of the parties. See id.,
433–34. Second, this court held that, in order to properly
deviate from the child support guidelines, the court
must make an explicit finding that following the guide-
lines in a given case would be inequitable or inappropri-
ate. See id., 434–41.
  It is not in dispute that, in its November 7, 2019 oral
decision, the dissolution court stated that ‘‘[t]he court
will deviate from an award for child support due to
the shared custodial arrangements, such that no child
support will be awarded at this time. The court notes
that the statutory guidelines would call for a numerical
award. The court believes it’s in the best interest of the
minor children and in the best interest of the parents
that no child support be awarded for the reasons indi-
cated, and shall deviate therefrom.’’ Although the disso-
lution court, in issuing the child support order, acknowl-
edged that it was deviating from the child support
guidelines for the reasons stated, it did not make an
explicit finding that, in the present case, applying the
presumptive amount as provided by the guidelines
would be inequitable or inappropriate.6
   When the court in the present case considered the
defendant’s motion to modify child support, it denied
the motion solely on the basis that it did not find a
substantial change in circumstances. In so doing, it
failed to address the defendant’s additional and distinct
claim with respect to the propriety of child support
relative to the guidelines. As we explained in our discus-
sion of the procedural history of this case, this issue
was raised by the defendant in his motion to modify,
his motion to reargue or reconsider, his motion for
articulation, and his motion for review. In the absence
of a specific finding that a deviation is inequitable or
inappropriate, as determined by the deviation criteria
established in the guidelines, the child support order
was continually subject to modification on the ground
that it substantially deviates from the guidelines. See
Righi v. Righi, supra, 172 Conn. App. 433–41; McHugh
v. McHugh, supra, 27 Conn. App. 728–29. Accordingly,
we conclude that it was improper for the court to fail
to consider, as the defendant alleged, whether modifica-
tion was warranted on the ground that the child support
order deviated from the presumptive amount as deter-
mined by the guidelines, in the absence of the requisite
findings. The court should have determined the pre-
sumptive amount and, thereafter, specifically and
explicitly determined whether it would have been ineq-
uitable or inappropriate to rely on that amount and, if
so, explained which deviation criteria the court was
relying on to justify its deviation. Because the court
failed to do so, we conclude that it abused its discretion
in denying the defendant’s motion for modification with
respect to child support. The proper remedy is for this
court to reverse the judgment in part and remand the
case for the purpose of holding a new hearing on the
motion for modification of child support.
                             II
  The defendant next claims that the court erred in
denying his motion to modify the alimony order. Specifi-
cally, the defendant argues that the court erred in con-
cluding that he had not proven a substantial change
in circumstances to warrant modification. We are not
persuaded.
   We begin by setting forth the applicable legal princi-
ples. ‘‘[Section] 46b-86 governs the modification or ter-
mination of an alimony or support order after the date
of a dissolution judgment. When, as in this case, the
disputed issue is alimony . . . the applicable provision
of the statute is § 46b-86 (a), which provides that a final
order for alimony may be modified by the trial court
upon a showing of a substantial change in the circum-
stances of either party. . . . Under that statutory provi-
sion, the party seeking the modification bears the bur-
den of demonstrating that such a change has occurred.
. . . To obtain a modification, the moving party must
demonstrate that circumstances have changed since
the last court order such that it would be unjust or
inequitable to hold either party to it. Because the estab-
lishment of changed circumstances is a condition prece-
dent to a party’s relief, it is pertinent for the trial court
to inquire as to what, if any, new circumstance warrants
a modification of the existing order. . . .
   ‘‘Once a trial court determines that there has been a
substantial change in the financial circumstances of
one of the parties, the same criteria that determine an
initial award of alimony . . . are relevant to the ques-
tion of modification. . . . More specifically, these cri-
teria, outlined in . . . § 46b-82, require the court to
consider the needs and financial resources of each of
the parties and their children, as well as such factors
as the causes for the dissolution of the marriage and
the age, health, station, occupation, employability and
amount and sources of income of the parties. . . . The
power of the trial court to modify the existing order
does not, however, include the power to retry issues
already decided . . . or to allow the parties to use a
motion to modify as an appeal. . . . Rather, the trial
court’s discretion includes only the power to adapt the
order to some distinct and definite change in the circum-
stances or conditions of the parties. . . .
   ‘‘Thus, [w]hen presented with a motion for modifica-
tion, a court must first determine whether there has
been a substantial change in the financial circumstances
of one or both of the parties. . . . Second, if the court
finds a substantial change in circumstances, it may
properly consider the motion and, on the basis of the
§ 46b-82 criteria, make an order for modification. . . .
The court has the authority to issue a modification only
if it conforms the order to the distinct and definite
changes in the circumstances of the parties.’’ (Internal
quotation marks omitted.) Budrawich v. Budrawich,
supra, 200 Conn. App. 246–47.
   ‘‘Because the establishment of changed circumstances
is a condition precedent to a party’s relief, it is pertinent
for the trial court to inquire as to what, if any, new
circumstance warrants a modification of the existing
order. In making such an inquiry, the trial court’s discre-
tion is essential.’’ (Internal quotation marks omitted.)
Dan v. Dan, 315 Conn. 1, 9, 105 A.3d 118 (2014). ‘‘A
conclusion that there has been a substantial change
in financial circumstances justifying a modification of
alimony based only on income is erroneous; rather, the
present overall circumstances of the parties must be
compared with the circumstances existing at the time
of the original award to determine if there has been a
substantial change.’’ (Internal quotation marks omit-
ted.) O’Donnell v. Bozzuti, 148 Conn. App. 80, 87–88,
84 A.3d 479 (2014).
   After a careful review of the record, we conclude
that the court did not abuse its broad discretion when
it determined that there had not been a substantial
change in the parties’ circumstances since the last court
order. In the present case, the last court order was the
judgment of the dissolution, which was rendered on
November 7, 2019. At that time, the dissolution court
ordered that the parties would have joint custody of
the children, ordered that the marital home be sold and
that the parties may reside together until the marital
home was sold, and ordered alimony to be paid from
the plaintiff to the defendant in the weekly amount
of $100.
  In his motion for modification dated July 6, 2020, the
defendant asserted that there was a substantial change
in circumstances since the dissolution of the parties’
marriage in November, 2019, because the marital home
had been sold, the parties no longer cohabitated, and
the parties’ income and expenses had changed. In its
September 2, 2021 articulation, the court found that the
marital home had been sold, as was anticipated by the
court at the time of the dissolution on November 7,
2019, and that the parties continued to share residential
custody of their minor children. The court further found
that the parties’ financial circumstances had not signifi-
cantly changed since the time of the dissolution,
approximately eight months earlier. Specifically, the
court found that at the time of the dissolution, the
plaintiff had a gross weekly income of $2346 and a net
weekly income of $1763. The defendant had a gross
weekly income of $1000 and a net weekly income of
$827. At that time, the plaintiff had weekly expenses
in the amount of $1475, and the defendant had weekly
expenses in the amount of $650, $600 of which was
paid to the plaintiff for the shared expenses of the
marital residence. At the time of the hearing on the
motion for modification, the plaintiff had a gross weekly
income of $2388 and a net weekly income of $1644. In
addition, she had weekly expenses in the amount of
$1094. At the time of the hearing on the motion for
modification, the defendant’s income had decreased.
He then had a gross weekly income of $629 and a net
weekly income of $554. He also had weekly expenses
in the amount of $949. The court noted that some of
the loss of the defendant’s income was attributable to
a loss of work during the COVID-19 pandemic.
   Although, since the time of dissolution, the defen-
dant’s net weekly earnings decreased from $827 to $554,
he also received $100 weekly in alimony. The court
found that, although there was a fluctuation in the par-
ties’ incomes since the time of the dissolution, there
had not ‘‘been a substantial change in circumstances
as contemplated by . . . [§] 46b-86.’’ Moreover, even
though the court did not find a substantial change in
circumstances, it nevertheless reviewed the statutory
criteria set forth in § 46b-86, and concluded that the
alleged change in circumstances as applied to the plain-
tiff and the defendant in the present case did not war-
rant modification.
   On appeal, the defendant argues that, ‘‘[l]egally, the
undisputed facts constitute a substantial change in cir-
cumstances.’’ Beyond referring to the undisputed facts,
the defendant does not cite to any legal authority that
is tailored to the present or similar facts in support of
this bald legal assertion. To the contrary, our review
of relevant precedent reflects that there is no rigid math-
ematical formula for us to follow in order to determine
whether a change in circumstances is significant
enough to warrant consideration of the factors set forth
in § 46b-86. See, e.g., Schwarz v. Schwarz, 124 Conn.
App. 472, 477–79, 5 A.3d 548, cert. denied, 299 Conn.
909, 10 A.3d 525 (2010); Crowley v. Crowley, 46 Conn.
App. 87, 93–95 n.9, 699 A.2d 1029 (1997). Having
reviewed the record and the court’s ruling, and allowing
every reasonable presumption to be made in support
of the court’s determination, we are not persuaded that
the court could not reasonably conclude, as it did, that
the change in the parties’ circumstances did not amount
to a substantial change warranting consideration of the
factors set forth in § 46b-86. The court applied the cor-
rect legal standard and did not abuse its discretion by
denying the motion to modify the alimony order.
  The judgment is reversed only as to the denial of
that portion of the defendant’s motion for modification
seeking to modify child support and the case is
remanded for a new hearing on the defendant’s motion
for modification with respect to the child support order;
the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     In addition to the defendant’s claims with respect to the motion for
modification, the defendant also argues on appeal that the court erred in
denying his motion for reargument or reconsideration. Because we ulti-
mately reverse the judgment of the court denying the defendant’s motion
for modification of child support and remand the case for a new hearing
thereon, we need not separately address the defendant’s claim with respect
to the motion for reargument or reconsideration.
   2
     Practice Book § 64-1 (a) provides in relevant part: ‘‘The trial court shall
state its decision either orally or in writing . . . in making any . . . rulings
that constitute a final judgment for purposes of appeal under Section 61-1,
including those that do not terminate proceedings. The court’s decision shall
encompass its conclusion as to each claim of law raised by the parties and
the factual basis therefor. . . .’’
   3
     Practice Book § 66-7 provides in relevant part: ‘‘Any party aggrieved by
the action of the trial judge regarding rectification of the appeal or articula-
tion under Section 66-5 may, within ten days of the issuance of notice by
the appellate clerk of the decision from the trial court sought to be reviewed,
file a motion for review with the appellate clerk, and the court may, upon
such a motion, direct any action it deems proper. . . .’’
   4
     In light of our conclusion, we do not address whether the court erred
in concluding that there was not a substantial change in circumstances
warranting a modification of the child support order. This issue is left to
the trial court on remand as necessary.
   5
     ‘‘The criteria enumerated in § 46b-215a-5c (b) of the regulations are: ‘(1)
Other financial resources available to a parent . . . (2) [e]xtraordinary
expenses for care and maintenance of the child . . . (3) [e]xtraordinary
parental expenses . . . (4) [n]eeds of a parent’s other dependents . . . (5)
[c]oordination of total family support . . . [and] (6) [s]pecial circum-
stances. . . .’ Shared physical custody is considered a ‘special circumstance’
that justifies deviation when ‘(i) such arrangement substantially: (I) reduces
expenses for the child, for the parent with the lower net weekly income,
or (II) increases expenses for the child, for the parent with the higher net
weekly income; and (ii) sufficient funds remain for the parent receiving
support to meet the needs of the child after deviation; or (iii) both parents
have substantially equal income.’ Id., § 46b-215a-5c-(b) (6) (A). The ‘[b]est
interests of the child’ is also considered a special circumstance that justifies
deviation. Id., § 46b-215a-5c (b) (6) (D).’’ Righi v. Righi, supra, 172 Conn.
App. 436 n.3.
   6
     As stated previously in this opinion, the dissolution court found that it
was in the ‘‘best interest of the minor children and in the best interest of
the parents that no child support be awarded . . . .’’ To the extent that the
dissolution court relied on the ‘‘best interest of the parents’’ as a deviation
criterion, it is not among the criteria that may justify a support order different
from the support amounts calculated under the child support guidelines, as
set forth in § 46b-215a-5c (b) of the Regulations of Connecticut State Agen-
cies. See footnote 5 of this opinion.